IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-22-00156-CV

JENNIFER STEWART, STEVEN
STEWART, DONALD STEWART,
AND KATHY STEWART, D/B/A
ROYAL HORSE FARMS,
                                                          Appellants
v.

SHARON LEE,
                                                          Appellee


                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D20-29111-CV


                          MEMORANDUM OPINION


      By Order dated August 25, 2022, we directed appellants to pay or make

arrangements to pay the clerk’s fee for preparation of the record within twenty-one

days. Appellants were notified that failure to do so would result in dismissal of this

appeal for want of prosecution.

      Texas Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to

pay or make arrangements to pay the clerk’s fee for preparation of the record, the Court
may “dismiss the appeal for want of prosecution unless the appellant was entitled to

proceed without payment of costs. The court must give the appellant a reasonable

opportunity to cure before dismissal.” TEX. R. APP. P. 37.3(b). To date, the record does

not reflect that appellants have paid or made arrangements to pay for the clerk’s record

or that appellants are entitled to proceed without payment of costs.          Therefore,

pursuant to Rule 37.3(b), we hereby dismiss this appeal for want of prosecution. Id.

        Appellants’ pro se Motion for Voluntary Dismissal with Leave to Refile is

dismissed.



                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed November 2, 2022
[CV06]




Stewart v. Lee                                                                     Page 2